996 F.2d 1209
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Charles Merrill MOUNT, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 93-1120.
United States Court of Appeals,First Circuit.
July 1, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Charles Merrill Mount on brief pro so.
A. John Pappalardo, United States Attorney, and Tobin N. Harvey, Assistant United States Attorney, on Memorandum in Support of Motion for Summary Disposition for appellee.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Selya and Stahl, Circuit Judges.
Per Curiam.


1
In this most recent challenge to his 1988 conviction for interstate transportation of stolen property (one of a series of such challenges he has brought pursuant to 28 U.S.C. § 2255), petitioner alleges that the evidence was insufficient to support the jury's finding of guilt.  In particular, he contends that the testimony of two government witnesses was unworthy of credence.  In our decision on direct appeal, we discussed such testimony at some length and found that the jury was justified in relying thereon.   See United States v. Mount, 896 F.2d 612, 616-20 (1st Cir.  1990).  The arguments now advanced by petitioner, even if not procedurally barred, provide no basis for revisiting this issue.


2
Affirmed.